United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0028
Issued: March 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 7, 2016 appellant filed a timely appeal from a September 7, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury
causally related to an accepted June 25, 2016 employment incident.
FACTUAL HISTORY
On July 6, 2016 appellant, then a 56-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on June 25, 2016 she sustained an injury to the middle
finger of her right hand when a door closed on her finger.

1

5 U.S.C. § 8101 et seq.

In an attached statement dated June 30, 2016, appellant explained that when placing
pressure to close a door, she hurt her right hand. She related that she continued working until she
finished her route, but the pain in her hand slowly increased. Appellant reported that when the
pain became unbearable she reported it to her supervisor and returned home. She indicated that
she went to the emergency room for treatment.
OWCP received a June 30, 2016 emergency room record from Dr. Herminia HerreraTan, Board-certified in geriatric and internal medicine, Dr. Herrera-Tan related appellant’s
complaints of right middle finger pain and hand pain that began on the previous Saturday.
Appellant’s diagnosis was related as finger pain.2
In a July 8, 2016 letter, a health and resource management specialist for the employing
establishment controverted appellant’s claim alleging that she failed to establish causal
relationship and fact of injury. The employing establishment contended that the medical
evidence failed to provide an accurate history of injury or a medical diagnosis of any injury.
By letter dated July 14, 2016, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested that she submit additional medical evidence to
establish that she sustained a diagnosed medical condition causally related to the employment
incident. Appellant was afforded 30 days to submit the additional information. No response was
provided.
OWCP denied appellant’s claim in a decision dated September 7, 2016. It accepted that
the June 25, 2016 incident occurred as alleged, but denied appellant’s claim because the medical
evidence failed to establish a diagnosed medical condition causally related to the accepted
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
2

This report also listed Maikel Hernandez Diaz, a physician assistant, as a primary care physician.

3

Supra note 1.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

2

incident at the time, place, and in the manner alleged.7 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8 An employee may establish that the
employment incident occurred as alleged, but fail to show that his or her disability or condition
relates to the employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.12
ANALYSIS
Appellant alleged that on June 25, 2016 she sustained an injury to the middle finger of
her right hand when a door closed on her finger at work. OWCP accepted that the June 25, 2016
incident occurred as alleged, but denied her claim finding that the medical evidence of record
failed to establish a diagnosed condition as a result of the accepted incident. The Board finds
that appellant failed to meet her burden of proof to establish a traumatic injury on June 25, 2016
causally related to the accepted employment incident.
The only medical evidence appellant submitted was a June 30, 2016 emergency room
report from Dr. Herrera-Tan. This report noted appellant’s complaints of right middle finger
pain and diagnosed finger pain. It is not possible to establish the cause of a medical condition if
the physician has not provided a diagnosis, but only notes pain.13 The Board has consistently
held that pain is a symptom and not a compensable medical diagnosis.14 Because Dr. HerreraTan failed to provide a medical diagnosis, her opinion is of no probative value to establish
appellant’s claim.
As previously noted, to meet her burden of proof appellant was required to submit a
medical opinion which is based on a complete factual and medical background of appellant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining
7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

13

See A.C., Docket No. 16-1587 (issued December 27, 2016).

14

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

3

the nature of the relationship between the diagnosed condition and the specific employment
factors identified by appellant.15 She did not submit a medical report which contained these
elements.
On appeal, appellant does not advance any arguments, but rather resubmits her June 30,
2016 statement and provides a health insurance claim form dated September 6, 2016. As noted
above, to meet her burden of proof appellant must submit probative rationalized medical
evidence to establish that the employment incident caused a personal injury.16 The Board finds
that the evidence of record fails to establish that she sustained a diagnosed condition as a result
of the accepted June 25, 2016 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury causally related to an accepted June 25, 2016 employment incident.

15

Supra note 11.

16

Supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the September 7, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

